DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 19 July 2021, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-13 and 15 are currently pending in the instant application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.


Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive. Applicant begins the arguments on page 5 of the Remarks by discussing the background of the invention.  Next, Applicant discusses the claim language at issue and goes on to discuss analysis of the applied art in view of said claim language, and argues wherein the applied art fails to teach the currently provided claim limitations on pages 6-7 of the Remarks. Finally, Applicant concludes that in light of the Applicant’s arguments, the application is in condition for allowance on pages 7-8 of the Remarks.  These arguments have been addressed individually below.

Background of the Invention
	Applicant begins the Arguments on page 5 of the Remarks by stating wherein “Applicant believes that a brief discussion of the context in which one or more of the inventive features of the claims may be found…” and then goes on to suggest wherein the invention is directed towards providing “more immersive user experiences in virtual reality and/or augmented reality system…”.  Applicant then goes on to discuss a user interacting with the virtual/augmented reality environment/system through one or more peripherals, objects and/or user-gestures, such that the user may experience an increased sense of immersion within said virtual/augmented reality environment/system.  While Examiner appreciates Applicant’s discussion of the context in which one or more of the inventive features of the claims may be found, Examiner notes wherein there is no claim language currently provided in the claim limitations that provide wherein Applicant’s invention is directed to (i.e. part of, used in conjunction with, etc.) a virtual reality and/or augmented reality system and/or environment.  As such, Applicant’s claims are given the broadest reasonable interpretation based on the currently provided claim language. In the instant case, Applicant’s currently provided claim limitations appear to be broader than Applicant’s intended context of the claim, and have been addressed accordingly.

Claim Language at Issue
	Applicant focuses the arguments on the claim limitations provided in each of the independent claims, and indicates wherein the claim limitations provided in each of the 
identifying a preferred configuration of the apparatus in response to media content to be provided to a user, the preferred configuration comprising information about the connections between configurable components of the apparatus; and 
modifying the configuration of the apparatus in dependence upon the identified preferred configuration, 
wherein different configurations of the apparatus correspond to the shapes of different objects relating to the media content.
Regarding the first claim limitation, 
identifying a preferred configuration of the apparatus in response to media content to be provided to a user, the preferred configuration comprising information about the connections between configurable components of the apparatus 
Examiner contends wherein based on the currently provided claim language, and further in light of the broadest reasonable interpretation of said claim language, this claim limitation may reasonably be construed as “identifying a preferred (i.e. desired) configuration (i.e. arrangement of parts) of an apparatus (i.e. a robot) in response to media content (i.e. image, audio and/or voice data) to be provided to a user, the preferred configuration comprising information about the connections between configurable components of the apparatus (i.e. wherein the desired arrangement comprises information about control and/or movement of the movable parts of the robot).  Therefore, Examiner contends wherein Kase does in fact read on this claim limitation, specifically regarding wherein the decision unit 110 of Kase assesses the external or internal condition and/or the reproduced content by use of information 
Regarding the claim limitation, 
modifying the configuration of the apparatus in dependence upon the identified preferred configuration, 
Examiner contends wherein this limitation may reasonably be construed as, “modifying (i.e. controlling, moving, etc.) the arrangement of the parts of the apparatus (i.e. robot) to correlate (i.e. match, mimic, coincide, etc.) with the identified preferred configuration (i.e. desired arrangement of parts)”. Therefore, Examiner contends wherein Kase also reads on this claim limitation, specifically regarding wherein the control unit 102 controls the behavior or the state of the robot 100 on the basis of the assessment made by the decision unit 110. For example, the control unit 102 controls the actions of the drive unit 106 through the behavior control unit 105 and thus it can control the action of the robot (paragraph 0039), and further wherein the robot acts corresponding to the detected motion of limbs, such that the robot can mimic the motion of the person in the content video (paragraph 0052).
Regarding the claim limitation, 
wherein different configurations of the apparatus correspond to the shapes of different objects relating to the media content.


Analysis of the Applied Art
	Applicant provides the following argument, wherein, “Applicant submits that We respectfully disagree with the opinion that Kase (U.S. 2013/0123987) does not disclose the presently claimed feature of different configurations of the apparatus correspond to the shapes of different objects relating to the media content (emphasis added).”  Examiner agrees with this assessment, however, it appears that the Applicant contends wherein Kase does not in fact disclose the teaching “of different configurations of the apparatus correspond to the shapes of different objects…” but instead that Kase discloses that “the different configurations of the apparatuses disclosed…correspond to the same object.”  Applicant further references Kase’s figures 3A-3C & 6, and related text, and further argues wherein “[t]he only state of the robot in Kase (U.S. different configurations of the apparatus correspond to the shapes of different objects relating to the media content.”  
Examiner respectfully disagrees, and contends wherein given the broadest reasonable interpretation of the currently provided claim language, and further given the broadest reasonable interpretation of the claim language, as indicated above in the “Claim Language at Issue” section, Kase teaches at least wherein “The control unit 102 can allow the robot 100 to act corresponding to the detect motions of the limbs” (i.e. a persons arm(s), leg(s), etc.), and further “when the robot 100 is constituted to have a body and limbs connected to the body movably at joints, it is possible to move the limbs of the robot 100 just like the detected motion of the limbs. Thereby, the robot 100 can mimic the motion of the person in the content video.” (paragraph 0052). Therefore, Examiner contends wherein given the broadest reasonable interpretation of the currently provided claim language, that the claimed “different configurations of the apparatus” corresponding to the “shapes” of “different” objects relating to the media content” may reasonably be construed as “different poses of the robot” corresponding to the “shapes” (i.e. poses, motion, movement, etc.) of “different” objects (i.e. arm(s), leg(s), body, eye(s), ear(s), etc.) related to the media content (i.e. voice data, audio data and/or image data), which is taught by the referenced sections of Kase.  
substantially the same shape as an object with which they are interacting in a virtual environment.”  Examiner notes wherein based on Applicant’s currently provided claim language that the term “object” may reasonably be construed as “a movable part of a robot” (i.e. arm(s), leg(s), eye(s), ear(s), body, etc.), and further wherein the different “shapes” of said different objects may correlate to different poses (i.e. motions, movements, arrangements, etc.) of said “movable part of a robot”.  Therefore, in light of Applicant’s own teachings, and further given the broadest reasonable interpretation of the currently provided claim language, it is construed wherein the shape of the object may be “substantially the same shape as an object” (i.e. not identical, but similar) and therefore, based on the teachings of Kase, the robot of Kase is capable of performing (i.e. mimicking) similar motions/movements of a limb (i.e. arm, leg, etc.) to that detected from a user, specifically wherein Kase teaches, “The control unit 102 can allow the robot 100 to act corresponding to the detect motions of the limbs” (i.e. a persons arm(s), leg(s), etc.), and further “when the robot .

Conclusion
	Examiner notes wherein the rejection has been augmented below to better clarify the rejections in light of Applicant’s arguments.  Accordingly, for at least the reasons provided herein, Applicant’s arguments are found unpersuasive, and remain rejected as indicated below.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a configuration identification unit and a configuration modification unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kase et al (US 2013/0123987 A1, hereinafter Kase).
Regarding claim 1, Kase discloses a system for controlling a configurable apparatus (Figure 1, robot 100) comprising a plurality of configurable components that are connectable to each other, the system comprising: 
a configuration identification unit (Figure 1, behavior decision unit 110) operable to identify a preferred configuration of the apparatus in response to media content to be provided to a user, the preferred configuration comprising information about the connections between configurable components of the apparatus (Figures 1-4 & 8; at least paragraphs 0033, wherein the decision unit 110 of Kase assesses the external or internal condition and/or the reproduced content by use of information detected by the detection unit 108, and paragraph 0052 wherein the decision unit 110 can detect the action pattern of person from images detected by the detection unit 108, and the control unit 102 can allow the robot 100 to move in accordance with the action, and further as in 
a configuration modification unit (Figure 1, control unit 102) operable to modify the configuration of the apparatus in dependence upon the identified preferred configuration (Figures 1-4 & 8; at least paragraphs 0039-0041, wherein Kase teaches the control unit 102 controls the behavior or the state of the robot 100 on the basis of the assessment made by the decision unit 110. For example, the control unit 102 controls the actions of the drive unit 106 through the behavior control unit 105 and thus it can control the action of the robot, and paragraph 0052 wherein the robot acts corresponding to the detected motion of limbs, such that the robot can mimic the motion of the person in the content video and further as in at least paragraphs 0060-0064 and 0092-0094, wherein the control unit 102 controls the behavior or the state of the robot 100 on the basis of the assessment made by the decision unit 110), 
wherein different configurations of the apparatus correspond to the shapes of different objects relating to the media content (Figures 1-4 & 8; at least paragraphs 0039-0041, 0052, wherein “The control unit 102 can allow the robot 100 to act corresponding to the detect motions of the limbs” (i.e. a persons arm(s), leg(s), etc.), and further “when the robot 100 is constituted to have a body and limbs connected to the body movably at joints, it is possible to move the limbs of the robot 100 just like the detected motion of the limbs. Thereby, the robot 100 can mimic the motion of the person in the content video.” and further as in at least paragraphs 0060-0064 and 0092-
Regarding claim 2, Kase further discloses wherein the configurable components comprise one or more polyhedra (Figures 1-4 & 8; at least paragraphs 0039-0041, 0060-0064 and 0092-0094, wherein the robot has multiple configurable (i.e. movable) components).  Examiner notes wherein given the broadest reasonable interpretation of the currently provided claim language, the term “polyhedra” is construed as a three-dimensional shape, which is implicitly taught by Kase as indicated in the referenced sections and/or Figures.
Regarding claim 3, Kase further discloses wherein the configuration identification unit is operable to identify an object for interaction by a user within the media content (Figures 1-4 & 8; at least paragraphs 0039-0041, 0060-0064 and 0092-0094, wherein the decision unit analyzes image and voice data).
Regarding claim 4, Kase further discloses wherein the configuration identification unit is operable to generate a model of the preferred configuration (Figures 1-4 & 8; at least paragraphs 0039-0041, 0060-0064 and 0092-0094, wherein the robot performs an action corresponding to (i.e. in response to) the detected image/audio data, such as expressing an emotion, controlling one or more motions of the robot (i.e. mimic user, motion of one or more limbs, etc.)).
Regarding claim 5, Kase further discloses wherein the configuration identification unit is operable to generate the model in dependence upon metadata associated with the media content (Figures 1-4 & 8; at least paragraphs 0039-0041, 
Regarding claim 6, Kase further discloses wherein the configuration identification unit is operable to generate the model in dependence upon image analysis performed upon the media content so as to identify at least the dimensions of a virtual object (Figures 1-4 & 8; at least paragraphs 0039-0041, 0060-0064 and 0092-0094, wherein the robot performs an action corresponding to (i.e. in response to) the detected image/audio data, such as expressing an emotion, controlling one or more motions of the robot (i.e. mimic user, motion of one or more limbs, etc.)).
Regarding claim 7, Kase further discloses wherein the configuration identification unit is operable to generate the model in dependence upon received game data relating to an object (Figures 1-4 & 8; at least paragraphs 0030, 0092-0094 and 0156, wherein said image/audio contents may be related to a game).
Regarding claim 8, Kase further discloses the system further comprising a configuration interpretation unit operable to identify a configuration of the apparatus that approximates the generated model, wherein the configuration modification unit is operable to modify the configuration of the apparatus in line with the configuration identified by the configuration interpretation unit (Figures 1-4 & 8; at least paragraphs 0039-0041, 0060-0064 and 0092-0094, wherein the robot performs an action corresponding to (i.e. in response to) the detected image/audio data, such as 
Regarding claim 9, Kase further discloses wherein one or more of the plurality of configurable components are reversibly attached to one or more of the other of the plurality of configurable components (Figures 1-4 & 8; at least paragraphs 0039-0041, 0060-0064 and 0092-0094, wherein all of the configurable (i.e. movable) components are interconnected with each other via the body of the robot).
Regarding claim 11, Kase further discloses wherein the configuration modification unit is operable to control the or each configurable component to vary in size and/or shape (Figures 1-4 & 8; at least paragraphs 0039-0041, 0060-0064 and 0092-0094, wherein said configurable components are capable of moving).
Regarding claim 12, Kase further discloses wherein one or more of the configurable components is operable to move (Figures 1-4 & 8; at least paragraphs 0039-0041, 0060-0064 and 0092-0094, wherein said configurable components are capable of moving); and the configuration modification unit is operable to control the motion of one or more configurable components as part of the configuration modification (Figures 1-4 & 8; at least paragraphs 0039-0041, 0060-0064 and 0092-0094, wherein the robot performs an action corresponding to (i.e. in response to) the detected image/audio data, such as expressing an emotion, controlling one or more motions of the robot (i.e. mimic user, motion of one or more limbs, etc.)).
Regarding claim 13, Kase discloses a method for controlling a configurable apparatus comprising a plurality of configurable components that are connectable to each other, the method comprising: 

modifying the configuration of the apparatus in dependence upon the identified preferred configuration (Figures 1-4 & 8; at least paragraphs 0039-0041, wherein Kase teaches the control unit 102 controls the behavior or the state of the robot 100 on the basis of the assessment made by the decision unit 110. For example, the control unit 102 controls the actions of the drive unit 106 through the behavior control unit 105 and thus it can control the action of the robot, and paragraph 0052 wherein the robot acts corresponding to the detected motion of limbs, such that the robot can mimic the motion of the person in the content video and further as in at least paragraphs 0060-0064 and 0092-0094, wherein the control unit 102 controls the behavior or the state of the robot 100 on the basis of the assessment made by the decision unit 110), 
wherein different configurations of the apparatus correspond to the shapes of different objects relating to the media content (Figures 1-4 & 8; at least paragraphs 
Regarding claim 15, Kase discloses a non-transitory computer-readable storage medium which stores computer software, which when executed by a computer, causes the computer to carry out actions (at least as in paragraph 0045), comprising: 
identifying a preferred configuration of an apparatus in response to media content to be provided to a user, the preferred configuration comprising information about connections between configurable components of the apparatus that are connectable to one another (Figures 1-4 & 8; at least paragraphs 0033, wherein the decision unit 110 of Kase assesses the external or internal condition and/or the reproduced content by use of information detected by the detection unit 108, and paragraph 0052 wherein the decision unit 110 can detect the action pattern of person from images detected by the detection unit 108, and the control unit 102 can allow the robot 100 to move in accordance with the action, 0060-0064 and 0092-0094, wherein the decision unit 110 determines the behavior of the robot 100 on the basis of an 
modifying the configuration of the apparatus in dependence upon the identified preferred configuration (Figures 1-4 & 8; at least paragraphs 0039-0041, wherein Kase teaches the control unit 102 controls the behavior or the state of the robot 100 on the basis of the assessment made by the decision unit 110. For example, the control unit 102 controls the actions of the drive unit 106 through the behavior control unit 105 and thus it can control the action of the robot, and paragraph 0052 wherein the robot acts corresponding to the detected motion of limbs, such that the robot can mimic the motion of the person in the content video and further as in at least paragraphs 0060-0064 and 0092-0094, wherein the control unit 102 controls the behavior or the state of the robot 100 on the basis of the assessment made by the decision unit 110), 
wherein different configurations of the apparatus correspond to the shapes of different objects relating to the media content (Figures 1-4 & 8; at least paragraphs 0039-0041, 0052, wherein “The control unit 102 can allow the robot 100 to act corresponding to the detect motions of the limbs” (i.e. a persons arm(s), leg(s), etc.), and further “when the robot 100 is constituted to have a body and limbs connected to the body movably at joints, it is possible to move the limbs of the robot 100 just like the detected motion of the limbs. Thereby, the robot 100 can mimic the motion of the person in the content video.” and further as in at least paragraphs 0060-0064 and 0092-0094, wherein the robot performs an action corresponding to (i.e. in response to) the detected image/audio data, such as expressing an emotion, controlling one or more motions of the robot (i.e. mimic user, motion of one or more limbs, etc.)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kase et al (US 2013/0123987 A1, hereinafter Kase) in view of Shen et al (US 6,636,781 B1, hereinafter Shen).
The teachings of Kase have been discussed above.
Regarding claim 10, Kase is silent specifically regarding wherein the configuration modification unit is operable to cause the apparatus to increase or decrease the number of configurable components.  Shen discloses a reconfigurable robotic system comprised of a plurality of self-sufficient robot modules which are .  








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664